          Case 1:19-cv-10288-KHP Document 18
                                          17 Filed 07/07/20 Page 1 of 2
                                          U.S. Department of Justice
 [Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd Floor
                                                       New York, New York 10007


                                                       July 7, 2020


 BY ECF                                                                                        07/07/2020

 Honorable Katharine H. Parker
 United States Magistrate Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

        Re:     Russo v. United States, 19 Civ. 10288 (KHP)

 Dear Judge Parker:

        I represent Defendant in the above-captioned action, which Plaintiff brings pursuant to
 the Federal Tort Claims Act (“FTCA”). The parties jointly write to respectfully request a 30-day
 adjournment of the July 23, 2020, initial conference. This is the parties’ second request for an
 adjournment of the initial conference. On June 9, 2020, the Court granted the initial request for
 an adjournment in light of a scheduling conflict for Plaintiff’s counsel.

         By way of background, this action relates to Plaintiff’s alleged contraction of scabies—a
 skin condition that results in a rash and irritation—while incarcerated in 2017. The parties are in
 the process of exploring whether an early resolution of this case is feasible. Accordingly, the
 parties respectfully request that the initial conference be adjourned 30 days in order to allow this
 process to unfold. The parties submit that this will result in efficiency for both the parties and
 the Court by not requiring the expenditure of resources on a matter that may be resolved prior to
 discovery. The parties are currently available for a conference on August 24, 25, and 26.

        The parties thank the Court for its attention to this matter.

APPLICATION GRANTED: The Initial Case Management Telephone Conference scheduled for July
23, 2020 at 11:30 a.m. is hereby rescheduled to Wednesday, August 26, 2020 at 10:00 a.m. Counsel is
directed to call Judge Parker's teleconference line at the scheduled time. Please dial (866) 434-5269,
Access: 4858267.




                                                                                         07/07/2020
        Case 1:19-cv-10288-KHP Document 18
                                        17 Filed 07/07/20 Page 2 of 2
Page 2 of 2


                                       Sincerely,

                                       AUDREY STRAUSS
                                       Acting United States Attorney of the
                                       Southern District of New York


                                   By: _/s/ Alexander J. Hogan_________
                                       ALEXANDER J. HOGAN
                                       Assistant United States Attorney
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2799
                                       Fax: (212) 637-2686
                                       E-mail: alexander.hogan@usdoj.gov
